 In theMatter ofENGLISH FREIGHTCOMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICA,LOCAL 745, AFLCase No. 16-R-978.-Decided September 5, 1944Callaway and Reed,byMr. Carl B. Callaway,of Dallas, Tex., forthe Company.Messrs. Jack L. DavisandT. T. Neal,of Dallas, Tex., for the Union.Messrs. Robert SilayiandWallace E. Royster,of counsel to theBoard.DECISIONANDDIRECTION OF ELECTION.STATEMENT OF THE CASEUpon an amended petition duly filed by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local745, AFL, herein called the Union, alleging that a question' affectingcommerce had arisen concerning the representation of employees ofEnglish Freight Company, Dallas, Texas, herein called the Company,the National Labor Relations Board provided for an appropriate hear-ing upon due notice before John A. Weiss, Trial Exzmmer. Saidhearing was held at Dallas, Texas, on July 26, 1944.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.At the outset of the hearing, the Company moved for a dismissal ofthe petition for failure of the Regional Attorney to give due Noticeof Hearing, or in the alternative, for a continuance of'the hearing."The Trial Examiner denied the continuance and referred the motionto dismiss to the Board.The Company contends that it has beenprejudiced by the fact that only 4 days elapsed between the serviceof the Notice of Hearing and the date of the hearing.We disagree.Our Rules and Regulations do not provide for any specific intervalbetween service of Notice of Hearing and the hearing itself. In anyeventwe are convinced that under the circumstances present in thiscase'the Company received adequate notice and in no -way was preju-58 N. L. R. B., No. 13.67 68DECISIONSOF NATIONALLABOR RELATIONS BOARDdiced by the shortness of the time.The record is clear that for overa month prior to the hearing,the Company was aware of the Union's,demands and that a strike of the Company's drivers was precipitatedby the Company's refusal to extend recognition to the Union.Duringthe strike,on July 17, 1944,representatives of the Board, the Com-pany, and the Union conferred with a Department of Labor Conciliatorin an effort to return the employees to work and to arrange for aconsent election.At that time,the Field Examiner of the Board advised the Com-pany that failure to accept a consent election would result in a Boardhearing in the near future.The employees conitinued out on strikeuntil July 24 when they returnedto work onlyafter assurance by theNationalWarLabor Board that the question concerning representa-tion would be determined in a hearing scheduled a few days later bythe Board.The Company admits that its primary object, the cessa-tion of the strike, was contingent upon an early hearing and hence re-frained from requesting a continuance until the day of the hearing.We therefore fail. to perceive how the Company can plead surpriseas a bar to the hearing,or, deny the propriety of holdingthe hearingforthwith.Nor are we impressed with the Company's argument that'its general manager and counsel had no time in which to prepare theircase.The same counsel who represented the Company in the hearingherein likewise represented the Company during the entire course ofits labor difficulties and was well conversant with all the facts neces-sary to prepare his case.The same is true with respect tothe Com-pany's general manager.Under these circumstances we hereby sus-tain the Trial Examiner's ruling and deny the Company's motion todismiss.The Trial Examiner's other rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded an opportunity to file briefs with the Board.-Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYEnglish Freight Company is a Texas corporation having its princi-pal office and place of business in Dallas, Texas.Pursuant to the au-thorization of the Interstate Commerce Commission the Company isengaged in transporting general commodities in the States of Texasand Oklahoma. During the year 1943, the Company hauled 140,000,-000 pounds of freight producing a revenue of approximately $1,250,-000.Of this amount 35,000,000 pounds represented freight trans-ported to and through States of the Union other than Texas producing ENGLISH FREIGHTCOMPANY69about $400,000 in revenue.More than 60 percent of the Company's ef-forts is directed toward hauling war materials.The Company concedes, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America, Local 745, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.1V.T17E APPROPRIATE UNITThe Union seeks a unit comprised of all "over-the-road" truck driv-ers of the Company, with the exception of those presently representedby Local 523, an affiliate of the parent international union.Theselatter drivers work out of Tulsa, Oklahoma, in contrast to the driverspresently sought who operate from 14 terminals in Texas.While theCompany declined to take any positive position with respect to unit, itis apparent from the record that it considers as appropriate only a unitwhich embraces terminal or dock workers, and local pick-up and deliv-ery men as well as the over-the-road drivers who operate trucks fromcity to city.The evidence shows that over-the-road drivers are paid on the basisof miles driven, receiving 23/4 cents per mile; whereas the pick-upand delivery drivers are paid 50 cents per hour plusa commission onthe merchandise picked up; and the dock hands receive a straight 50cents per hour rate.The hours of employment of the over-the-roaddrivers are different from those of the local drivers because the former1 The Field Examiner reported that the Union submitted 21 applications,20 of whichwere dated in June 1944,and 1 was undatedThe unit which the Union seeks containsapproximately, 25 employeesThe application blanks were not checked against a pay rollsince the Company refused to submit one 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDare subject to the jurisdiction of the Interstate Commerce Commissionand must comply with its regulations. Similarly, all over-the-roaddrivers are supervised by one truck superintendent who is located atthe central office in Dallas, whereas the local drivers and dock men comeunder the jurisdiction of the separate dock foremen at the respectiveterminals throughout the State of Texas.The qualifications for thedifferent classifications of employees vary greatly; thus the ability ofover-the-road drivers to handle large tractor-trailer combinations isdependent upon skill, experience, and physical endurance to drive un-der all conditions.The local drivers, on the other hand, operate smallerpick-up trucks and must be good salesmen as well as drivers since theirwages, and to an appreciable extent the amount of business done by theCompany, is dependent upon their sales ability.The chief qualifica-tion of dock hands, however, is the ability to move heavy objects.Theparties are agreed that the other terminal employees such as clericalworkers and maintenance mechanics should be excluded from the unit.In view of the foregoing differences, the pattern of collective bar-gaining established by the Company in its separate contract for over-the-road drivers in Tulsa, and the numerous contracts held by theUnion for over-the-road drivers, we are of the opinion that the em-ployees comprising the unit sought herein are a clearly defined, homo-geneous, and functionally distinct group which can effectively be rep-resented as a separate unit for bargaining purposes.2Accordingly, wefind that all over-the-road drivers employed by the Company butexcluding those operating out of Tulsa, Oklahoma, local pick-up anddelivery drivers; dock hands, maintenance mechanics, clerical employ-ees and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employ-ees, or effectively recommend such action, constitute a unit appropriatefor. the purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question-concerning representation whichhas arisen be resolved by an election by secret ballot among the employ-ees in the appropriate unit who were employed during the pay-rollperiod immedately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.2 SeeMatter of Texas, New Mexico & Oklahoma Coaches, Tote, 46 NL R. B. 343; seealsoMatter of East Texas Motor Freight Lines,55 N. L R B 967, wherein a unit ofterminal employees and local drivers, apart from over-the-road drivers, was foundappropriate. ENGLISH FREIGHT COMPANYi-DIRECTION OF ELECTION71By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of -the- National Labor -RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIREWTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with English FreightCompany, Dallas, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article IIT, sec-tions 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section_ IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during thesaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local 745, AFL, for the purposes of collective-bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.